DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 08 March 2021, the following occurred:
the specification and abstract were amended; 
claims 1-6, 8-9, 11, 14-22 were amended; and
claims 23 and 24 were added.
Claims 1-24 are pending.
	
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “the group of reports with RAI”. There is insufficient antecedent basis for this limitation in the claim. Claims 23 is rejected for its dependence on rejected claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 8-15) and machine (claims 1-7 and 16-22) which recite steps of:  (claim 1) retrieve reports, assess information, determine a referrer, receive information, determine if follow-up tracking is included in the information, open a first loop, report to the referrer information, and display options in application for selection by referrer; (claim 8) feed reports into a database, identify and capture RAI, identify and capture a referrer, transmit reports, organize reports, identify tests results with RAI, close loop for reports without RAI, report to the referrer the reports, display (claim 16) receive input and open loop, transmit results, receive interpretation of results, transmit the interpretation, scan the interpretation, display options in application, and initiate the loop to be closed.

Step 2A, Prong One:
These steps of (claim 1) assess information, determine a referrer, determine if follow-up tracking is included in the information, open a first loop, and report to the referrer information; (claim 8) identify and capture RAI, identify and capture a referrer, organize reports, identify tests results with RAI, close loop for reports without RAI, report to the referrer the reports, and coordinate scheduling; and (claim 16) open loop, perform input, interpret the results, scan the interpretation, and initiate the loop to be closed, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind and by a human but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the (claim 1) memory, integration engine, database, processor, computer-readable instructions language, and smart phone and web application; (claim 8) integration engine, database, SPARC application engine, smart phone and web applications, and displaying in the application; and (claim 16) memory, processor, computer-readable instructions, and smart phone and web application, the above recited steps in the context of this claim encompass a mental process of the user. Similarly, these limitations, as drafted, under their broadest reasonable interpretation, aim to organize human activity by dictating the scheduling of follow-up care by a physician for a patient. If a claim limitation, 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-4, 6, 18-20, reviewing the data; claim 5, 21, organizing the data; claims 9, 13-15, 22-24, defining human actions; claim 10, 17, defining the human user; claim 12, human interaction, all reciting particular aspects of how the above recited steps may be performed in the mind and organize human activity but for recitation of generic computer components).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claim 1) memory, integration engine, database, processor, computer-readable instructions language, and smart phone and web application; (claim 8) integration engine, database, SPARC application engine, smart phone and web applications, and displaying in the application; and (claim 16) memory, processor, computer-readable instructions, and smart phone and web application amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0041]-[0043] and [0046]
add insignificant extra-solution activity to the abstract idea (such as recitation of “capturing the RAI” and “capturing the referrer” in claim 8; and “receive results” and “receive interpretation of the results” in claim 16, amounts to mere data gathering; and recitation of “radiology reports” in claims 1 and 8; and “the input includes test results” in claim 16 amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as claims 1, 8, and 16 reciting generic computer components; claims 1 and 8, “radiology” generally links to a particular medical field of use , see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-4, 6-7, 11-14, 18-21, 23-24, all reciting particular uses of generic computer implementation with the claimed invention, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 2-3, disclosing capturing data, which are additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claims 4, defining types of data to manipulate, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 2-4, 6-7, 11-14, 18-21, 23-24, generally linking to a computer environment; claims 4-5, 7, 10, 14, 17, generally linking to radiology, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as:  (claim 1) receive information on a smart phone or web application, (claim 8) transmit reports and transmit orders for follow-up testing, (claim 16) receive input, transmit input, receive results, transmit results, receive interpretation of results, and transmit the interpretation, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); (claim 1) retrieve reports, (claim 8) store reports in a database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a claims 3-4, 12, reporting or communicating data, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 7, storing reports and addendums in a database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Halsted (US 2007/0067185 A1) in view of Kulon (US 2017/0109473 A1).

Claim 1:
Halsted discloses:
A system for monitoring all radiology reports and, importantly, those containing follow-up recommendations, comprising:
a memory having computer readable instructions stored thereon;
[0052] discloses use of a server (a computer), databases, and explicitly a computer with the system, which must include memory storing the instructions used to execute the invention.
an integration engine;
[0052]
a secure database with one or more radiology reports fed through the integration engine;
[0052] integration engine and radiology database with [0049] and [0060] disclosing radiology reports.
a processor configured to execute the computer-readable instructions from the memory to retrieve one or more radiology reports from the secure database, and assess one or more instances of radiology information for the one or more radiology reports based on a preset configuration and determine a referrer associated with the one or more radiology reports; and
Exemplary [0058]-[0061] disclose configuring the "preset configuration" so that the system monitors for a particular event, such as in [0049] where radiology reports are monitored. [0052] discloses use of a server (a computer) and explicitly a computer with the system, which must include a processor executing the instructions of the invention. [0049] discloses alerting users (i.e. referrer) regarding radiology reports, which would necessarily require identifying the user to then alert them. [0063] similarly discloses a radiologist recommending a follow-up (i.e. referrer), where the system will notify the radiologist if the follow-up is not performed, which again requires identifying the radiologist to identify.
a smart phone or web application configured to receive the one or more instances of radiology information to determine whether a follow-up tracking is included in the one or more instances of radiology information and to open a first loop based 
[0052] discloses use with a handheld device and cellular device, which can be appreciated to include a smart phone, as well as "utilizing the system over networked communication devices" which includes a networked computer, i.e. a web application. Also see Figure 1. [0058]-[0061] disclose follow-up tracking being configured, where the system then monitors the tracking and can automatically notify the user of events (monitoring and notifying, i.e. loop)
report to the referrer the one or more instances of radiology information associated with the one or more radiology reports and…
[0049], for example, discloses reporting to the user (i.e. referrer), for example, radiology reports.

While Halsted does disclose additional imaging and ordering the additional imaging, Halsted does not explicitly disclose “displaying of options in the application to either accept a recommendation, decline a recommendation, or defer the decision.” Kulon does disclose “display options in the smart phone and web application for the referrer to act on the recommendation by either accepting a recommendation, declining a recommendation, or deferring a decision or to first consult with a patient or another doctor or transfer responsibility to another doctor” ([0041] defer and [0041]-[0042] accept ("'test will be performed'") and decline ("'patient declined the test'")).
Halsted with "display options in the smart phone and web application for the referrer to act on the recommendation by either accepting a recommendation, declining a recommendation, or deferring a decision or to first consult with a patient or another doctor or transfer responsibility to another doctor" as disclosed by Kulon. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Halsted in order to allow “a human operator of the system to indicate and instruct the system” (Kulon:  [0041]).

Claim 6:
Halsted in view of Kulon discloses the system of claim 1, as discussed above. Halsted further discloses:
the smart phone or web mobile application provides functionality to allow the referrer to easily identify a test result and a specific RAI for the group of reports with RAI.
[0048] and [0072]

Claim 7:
Halsted in view of Kulon discloses the system of claim 1, as discussed above. Halsted further discloses:
the radiology reports and addendums are fed through the integration engine into the secure database via an HL7 feed.
[0052] discloses an HL7 integration engine.

Claim 23:
Halsted in view of Kulon discloses the system of claim 6, as discussed above. Halsted further discloses:
the at least one processor is further configured to execute the computer-readable instructions to manage completed radiology tests, manage orders -7-for additional radiology tests, track an opinion of at least one doctor regarding results of the radiology test, and continuously update at least one patient EMR.
Figure 1 and [0052] disclose databases, including radiology database (i.e. completed radiology tests). [0048] discloses an “electronic reporting method” for recommendations for further testing, examinations, and/or procedures (i.e. manage orders for additional radiology tests). [0036]-[0038] and [0050], for example, disclose using natural language processing to identify and track a radiologist’s diagnosis based on a radiology test (i.e. track an opinion). [0031] discloses utilizing an EMR system for execution of the invention, which can be seen in [0054], for example, disclosing tracking both future test results and past test results (as would be present in a patient’s EMR). [0049] explicitly discloses monitoring a patient’s EMR for new events, disclosing new events as, for example, radiology reports (i.e. continuously updating EMR).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Halsted (US 2007/0067185 A1) in view of Kulon (US 2017/0109473 A1), further in view of Rosenfeld et al. (US 2005/0159987 A1), hereinafter Rosenfeld.

Claim 2:
Halsted in view of Kulon discloses the system of claim 1, as discussed above. Halsted further discloses:

[0036]-[0042] disclose using natural language processing in conjunction with expert rules.
	
	While the disclosure of Halsted necessitates the existence of a processor, Halsted gives no indication of a type of processor, nonetheless “the processor is a scalable processor architecture (SPARC) application engine”. Rosenfeld discloses “the processor is a scalable processor architecture (SPARC) application engine” (Figure 10, [0206], [0212] discloses using a SPARC processor to aid in providing patient care).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Halsted with "the processor is a scalable processor architecture (SPARC) application engine" as disclosed by Rosenfeld. 
Halsted in order to provide for the “system architecture” (Rosenfeld:  [0206]).

Claim 3:
Halsted in view of Kulon further in view of Rosenfeld discloses the system of claim 2, as discussed above. Halsted further discloses:
identify, capture, assess, and report on any data element in the report.
[0036]-[0042] disclose using NLP with expert rules to report on a number of different elements, as well as in [0058] and [0060] where patients, reports, categories, and/or other attributes can be tracked.

	Halsted does not disclose “the SPARC application engine”; however, Rosenfeld does disclose “the SPARC application engine”, as discussed above in Claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Halsted (US 2007/0067185 A1) in view of Kulon (US 2017/0109473 A1), further in view of Rosenfeld et al. (US 2005/0159987 A1), hereinafter Rosenfeld, further in view of Reiner (US 2014/0358585 A1).

Claim 4:
Halsted in view of Kulon further in view of Rosenfeld discloses the system of claim 3, as discussed above.
	Halsted does not explicitly further disclose:
the data elements to be assessed and reported by the SPARC application engine comprise a time when actionable findings are communicated by a radiologist, who was notified of the finding, a presence of recommended additional imaging, and type of recommended additional imaging (RAI).

While Halsted does not disclose the above elements in their entirety, Rosenfeld does disclose the SPARC application engine, as discussed above in claim 2. Additionally, Reiner discloses the specific data elements:  [0349] discloses recording the data (Halsted [0048], [0072] RAI), identities of participants (Halsted [0048], [0072] reporting and ordering physicians), and time stamped events (such as those in [0388] including transmission, receipt, acknowledgement, and understanding of medical results), creating a timeline of the entire process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Halsted with "the data elements to be assessed and reported by the SPARC application engine comprise a time when actionable findings are communicated by a radiologist, who was notified of the finding, a presence of recommended additional imaging, and type of recommended additional imaging (RAI)" as disclosed by Reiner. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Halsted in order to create "a reliable and unimpeachable record...for review and analysis" (Reiner:  [0088]).

Claims 5, 16-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Halsted (US 2007/0067185 A1) in view of Kulon (US 2017/0109473 A1), further in view of Xu et al. (US 2017/0017930 A1), hereinafter Xu. 

Claim 5:
Halsted in view of Kulon discloses the system of claim 1, as discussed above.

	While Halsted does disclose identifying additional imaging, Halsted does not explicitly disclose “the processor is further configured to execute the computer-readable instructions form the memory to organize the radiology reports are organized into groups of reports with RAI and reports without RAI.” Xu does disclose “the radiology reports are organized into groups of reports with RAI and reports without RAI” (Whole document, exemplary [0010] disclosing identifying reports with RAI, thereby distinguishing between reports with and without RAI. Halsted discloses computer-implementation, as discussed in claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Halsted with "the radiology reports are organized into groups of reports with RAI and reports without RAI" as disclosed by Xu. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Halsted in order to "determine whether a follow-up has been recommended" (Xu:  abstract).

Claim 16:
Halsted discloses:
A system for tracking follow-up recommendations for a patient, comprising of:
a memory having computer-readable instructions stored thereon;
[0052] discloses use of a server (a computer), databases, and explicitly a computer with the system, which must include memory storing the instructions used to execute the invention.
at least one processor configured to execute the computer-readable instructions to:
[0052] discloses use of a server (a computer) and explicitly a computer with the system, which must include a processor executing the instructions of the invention.
initiate a loop based on receiving an input from a first physician, the loop being opened based on the receipt of the input wherein the input includes test results, and wherein the first physician is capable of interpreting the test results;
[0048] discloses a reporting physician (i.e. first physician) providing a report to an ordering physician (i.e. second physician), where the report can be assumed to include test results, such as for the types of reports as in [0049]. Additionally, as the reporting physician is the individual obtaining the test results and providing recommendations for further testing, examinations, and/or procedures, the reporting physician (i.e. first physician) can be assumed to be capable of interpreting the test results.
transmit the results to a second physician;
See previous citation.
receive interpretation of the results from the first physician;
See previous citation.
transmit the interpretation of the results to the second physician;
See previous citation.
display 
[0052] discloses use with a handheld device and cellular device, which can be appreciated to include a smart phone, as well as "utilizing the system over networked communication devices" which includes a networked computer, i.e. a web application. Also see Figure 1.
initiate the loop to be closed only if the additional information indicates an event corresponding to completing treatment plan of the patient.
"the information" is "a follow-up recommendation", so the "loop" closing would correspond to a lack of a follow-up recommendation. This is the opposite of having a follow-up recommendation, such as in Halsted [0048], [0072] and Xu whole document. With no follow-up recommendation, there would of course be no reason to track a non-existent follow up recommendation as there is simply nothing to track.

	While Halsted does disclose receiving and ordering recommended additional imaging, Halsted does not specifically disclose “scan the interpretation of the results for additional information, the additional information corresponding to a follow-up recommendation.” Xu does disclose “scan the interpretation of the results for additional information, the additional information corresponding to a follow-up recommendation” (Whole document, exemplary [0010] discloses identifying RAI in reports).
Halsted with "scan the interpretation of the results for additional information, the additional information corresponding to a follow-up recommendation" as disclosed by Xu. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Halsted in order to "determine whether a follow-up has been recommended" (Xu:  abstract).

While Halsted does disclose additional imaging and ordering the additional imaging, Halsted does not disclose “display options in a smart phone and web application for the second physician to either accept a recommendation, decline a recommendation, or defer a decision.” Kulon does disclose “display options in a smart phone and web application for the second physician to either accept a recommendation, decline a recommendation, or defer a decision” ([0041] defer and [0041]-[0042] accept ("'test will be performed'") and decline ("'patient declined the test'"). As discussed above, Halsted discloses the smart phone and web application).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Halsted with “display options in a smart phone and web application for the second physician to either accept a recommendation, decline a recommendation, or defer a decision” as disclosed by Kulon. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Halsted in order to allow “a human operator of the system to indicate and instruct the system” (Kulon:  [0041]).

Claim 17:
Halsted in view of Xu discloses the system of claim 16, as discussed above. Halsted further discloses:
the first physician is a specialist such as a radiologist, and the second physician is a treating physician or a primary care provider.
[0008] discloses a primary or treating physician ordering a test/examination/procedure to be performed by a specialist, such as in [0063] radiologist.

Claim 18:
Halsted in view of Xu discloses the system of claim 16, as discussed above. Halsted further discloses:
interpret the input entered by the first physician and convert the input to standard nomenclature.
[0052] discloses standardizing the terms of the different information.
	
Claim 19:
Halsted in view of Xu discloses the system of claim 18, as discussed above. Halsted further discloses:
recognize informal nomenclature of a test, convert the informal nomenclature of the test to standardized nomenclature as used in a medical community, and ensure a correct test is ordered.
[0052] discloses standardizing the terms of the different information (i.e. informal to standardized, which is HL7 in this case). [0048], and [0062]-[0064], for example, disclose ordering additional testing, examinations, procedures, and/or follow-ups as well as ensuring that they occur (i.e. correct test ordered).

Claim 21:
Halsted in view of Xu discloses the system of claim 16, as discussed above. Halsted further discloses:
organize outstanding recommendations for the first physician in order to focus on next steps in patient care and treatment.
[0048] and [0072] disclose providing a report to the first physician that includes follow-up recommendations in the form of links that allow for easy scheduling, organizing the recommendation(s) and enabling "next steps in patient care and treatment."

Claim 22:
Halsted in view of Xu discloses the system of claim 21, as discussed above. Halsted further discloses:
the next steps correspond to at least one of calling the patient, calling either the first or second physician, transferring responsibility for care to a backup physician, ordering a recommended test, and receiving a new test result.
[0048] and [0072] disclose ordering the recommended test, examination, and/or procedure.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Halsted (US 2007/0067185 A1) in view of Xu et al. (US 2017/0017930 A1), hereinafter Xu, further in view of Rosenfeld et al. (US 2005/0159987 A1), hereinafter Rosenfeld.

Claim 20:
Halsted in view of Xu discloses the system of claim 19, as discussed above. Halsted further discloses:
convert informal test names used by the facility 
[0052] discloses standardizing the terms of the different information.

	However, Halsted does not explicitly further disclose:
convert informal test names used by the facility to the Current Procedural Terminology (CPTs), each of CPTs includes a five- digit number.

	Rosenfeld discloses "convert informal test names used by the facility to the Current Procedural Terminology (CPTs), each of CPTs includes a five- digit number" ([0220] discloses the use of CPT codes, which one of ordinary skill in the art would know to consider as an option for standard nomenclature).
Halsted with “convert informal test names used by the facility to the Current Procedural Terminology (CPTs), each of CPTs includes a five- digit number” as disclosed by Rosenfeld. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Halsted with CPT codes for billing purposes. Additionally, as discussed above, one of ordinary skill in the art would know of CPT as an option for standard nomenclature.

Claims 8-11, 13-15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Halsted (US 2007/0067185 A1) in view of Rosenfeld et al. (US 2005/0159987 A1), hereinafter Rosenfeld, further in view of Xu et al. (US 2017/0017930 A1), hereinafter Xu, further in view of Kulon (US 2017/0109473 A1).

Claim 8:
Halsted discloses:
A method for managing all radiology reports and addendums including those containing recommendations for additional imaging (RAI), the method comprising:
feeding radiology reports and addendums through an integration engine into a secure database;
[0052] integration engine and radiology database with [0049] and [0060] disclosing radiology reports. [0052], [0054] disclose clinical notes [0051] discloses data encryption and firewall security measures.
identifying and capturing a RAI in radiology reports 
[0048], [0072] disclose RAI in the radiology report.
identifying and capturing a referrer in radiology reports 
[0049] discloses alerting users (i.e. referrer) regarding radiology reports, which would necessarily require identifying the user to then alert them. [0063] similarly discloses a radiologist recommending a follow-up (i.e. referrer), where the system will notify the radiologist if the follow-up is not performed, which again requires identifying the radiologist to identify.
securely transmitting the reports to a smart phone and web application for follow-up tracking;
[0051], [0055], [0071] disclose the security measures. [0052] discloses use with a handheld device and cellular device, which can be appreciated to include a smart phone, as well as "utilizing the system over networked communication devices" which includes a networked computer, i.e. a web application. Also see Figure 1. [0058]-[0061]
identifying test results and specific RAI for the reports with RAI and closing of loop for reports without RAI;
[0048] and [0072]
transmitting of orders for follow-up testing to a radiologist through the application; and
[0048]
permitting the radiologist's office and the referrer's office to coordinate scheduling a follow-up exam and tracking a status of scheduling through exam completion.
[0048] and [0072] scheduling, and [0049], [0053], [0062], [0065]-[0066] disclose being notified upon an event occurring (i.e. tracking status to completion).

	Halsted does not explicitly further disclose:

organizing of the reports into groups of those reports with RAI and those without RAI;
displaying of options in the smart phone and web application for the referrer to either accept a recommendation, decline a recommendation, or defer a decision;

While the disclosure of Halsted necessitates the existence of a processor ([0052] discloses use of a server (a computer) and explicitly a computer with the system, which must include a processor executing the instructions of the invention), Halsted gives no indication of a Rosenfeld discloses “SPARC application engine” (Figure 10, [0206], [0212] discloses using a SPARC processor to aid in providing patient care).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Halsted with "SPARC application engine" as disclosed by Rosenfeld. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Halsted in order to provide for the “system architecture” (Rosenfeld:  [0206]).

	While Halsted does disclose identifying additional imaging, Halsted does not explicitly disclose “organizing of the reports into groups of those reports with RAI and those without RAI” and “reporting to the referrer the one or more radiology reports and addendums organized into groups of those reports with RAI and those without RAI.” However, Xu does disclose these limitations, specifically:
organizing of the reports into groups of those reports with RAI and those without RAI
Whole document, exemplary [0010] disclosing identifying reports with RAI, thereby distinguishing between reports with and without RAI.
reporting to the referrer the one or more radiology reports and addendums organized into groups of those reports with RAI and those without RAI;
As above, Xu discloses identifying reports with RAI, thereby distinguishing between reports with and without RAI. Additionally, [0048] of Halsted discloses a procedure specific to reports with RAI, thereby distinguishing between reports 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Halsted with “organizing of the reports into groups of those reports with RAI and those without RAI” and “reporting to the referrer the one or more radiology reports and addendums organized into groups of those reports with RAI and those without RAI” as disclosed by Xu. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Halsted in order to "determine whether a follow-up has been recommended" (Xu:  abstract).

	While Halsted does disclose additional imaging and ordering the additional imaging, Halsted does not disclose “displaying of options in the smart phone and web application for the referrer to either accept a recommendation, decline a recommendation, or defer a decision.” Kulon does disclose “displaying of options in the application to either accept a recommendation, decline a recommendation, or defer the decision” ([0041] defer and [0041]-[0042] accept ("'test will be performed'") and decline ("'patient declined the test'"). As discussed above, Halsted discloses the smart phone and web application).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Halsted with "displaying of Kulon. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Halsted in order to allow “a human operator of the system to indicate and instruct the system” (Kulon:  [0041]).

Claim 9:
Halsted in view of Rosenfeld further in view of Xu further in view of Kulon discloses the method of claim 8, as discussed above.

	While Halsted does disclose additional imaging and ordering the additional imaging, Halsted does not explicitly disclose “reasons for declining the recommendation includes lack of clinical correlation, end of life, other patient decision, or referral to a specialist.” Kulon does disclose “reasons for declining the recommendation includes lack of clinical correlation, end of life or death, other patient decision, or referral to a specialist” ([0042] "'patient declined the test'").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Halsted with "reasons for declining the recommendation includes lack of clinical correlation, end of life, other patient decision, or referral to a specialist" as disclosed by Kulon. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Halsted in order to enable “the clinician or patient…to communicate back their responses” (Kulon:  [0042]).

Claim 10:
Halsted in view of Rosenfeld further in view of Xu further in view of Kulon discloses the method of claim 8, as discussed above. Halsted further discloses:
the referrer can be a radiologist, a primary care physician, or another specialist.
[0063] radiologist
	
Claim 11:
Halsted in view of Rosenfeld further in view of Xu further in view of Kulon discloses the method of claim 8, as discussed above. Halsted further discloses:
the application continuously tracks a referrer's decisions and a status of each patient.
[0051] discloses an audit database, also see [0067]; [0053] emphasizes the automated nature of the invention, such as [0058]-[0061] where various patients, reports, categories, and/or attributes are tracked and [0048], [0072] physician decisions on follow-up ordering.
	
Claim 13:
Halsted in view of Rosenfeld further in view of Xu further in view of Kulon discloses the method of claim 8, as discussed above.

	While Halsted does disclose additional imaging and ordering the additional imaging as well as setting a duration or time for a tracker, Halsted does not disclose “all deferred decisions [0041] decision deferred until specific date or for a specific duration, with Kulon again disclosing [0041] deferring as well as [0041]-[0042] accepting/declining).
	The motivation to combine is the same as discussed above in claim 8.

Claim 14:
Halsted in view of Rosenfeld further in view of Xu further in view of Kulon discloses the method of claim 8, as discussed above. Halsted further discloses:
the application permits the referrer and radiologist to track a status of both existing test results and RAI.
[0058] and [0060] disclose patients, reports, categories, and/or other attributes can be tracked. [0063] specifically discloses RAI being tracked. [0065]-[0066] discloses multiple people being notified by the tracker, including multiple physicians, also see [0035].

Claim 15:
Halsted in view of Rosenfeld further in view of Xu further in view of Kulon discloses the method of claim 8, as discussed above. Halsted further discloses:
if an exam result includes a new recommendation, a new loop opens upon introduction of the new recommendation in the exam result.
[0058] and [0060] disclose patients, reports, categories, and/or other attributes can be tracked, and [0048], [0072] disclose follow-up ordering when a recommendation is received with the exam results.

Claim 24:
Halsted in view of Rosenfeld further in view of Xu further in view of Kulon discloses the method of claim 8, as discussed above. Halsted further discloses:
continuously updating at least one EMR.
[0031] discloses utilizing an EMR system for execution of the invention, which can be seen in [0054], for example, disclosing tracking both future test results and past test results (as would be present in a patient’s EMR). [0049] explicitly discloses monitoring a patient’s EMR for new events, disclosing new events as, for example, radiology reports (i.e. continuously updating EMR).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Halsted (US 2007/0067185 A1) in view of Xu et al. (US 2017/0017930 A1), hereinafter Xu, further in view of Rosenfeld et al. (US 2005/0159987 A1), hereinafter Rosenfeld, further in view of Kulon (US 2017/0109473 A1), further in view of Reiner (US 2014/0358585 A1).

Claim 12:
Halsted in view of Rosenfeld further in view of Xu further in view of Kulon discloses the method of claim 8, as discussed above.
	
Halsted does disclose communication methods such as call and email, it is in the context of notifications. Halsted does not specifically disclose “the application allows for a secure call, text, or email with a consulting doctor.” Reiner does disclose “the application allows for a secure call, text, or email with a consulting doctor ([0335]-[0340] disclose consultation via call and text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Halsted with "the application allows for a secure call, text, or email with a consulting doctor" as disclosed by Reiner. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Halsted in order to "bridge the proverbial gap in knowledge, understanding, and agreement which commonly exists in conventional practice" (Reiner:  [0141]).

Response to Arguments
Regarding objections to the specification, applicant’s amendments are partially sufficient. See objection of the abstract, above.

Regarding objections to the claims, applicant’s amendments are sufficient, and the associated objections have been withdrawn.

Regarding 112(b), applicant’s amendments are partially sufficient. See the 112(b) rejection of claim 6, and thereby dependent claim 23, above.

Regarding 101, applicant argues the claims do not recite an abstract idea, and “the Office does not identify one in the Office action either.” Applicant further argues the Examiner does not “undertake the analysis of Prong I, nor ‘identify the specific limitation(s) in the claim’ that the Examiner believes recites an abstract idea.”
The examiner respectfully disagrees, but has added headings for each step of the analysis to the 101 rejection for further clarity. The examiner explicitly identified the abstract ideas of “Mental Processes” and “Certain Methods of Organizing Human Activity” in the Non-final Office Action mailed 04 September 2020, and as can be seen in the current rejection above. The examiner additionally explicitly listed the specific limitations in the claims that are believed to recite an abstract idea in the 04 September 2020 Office action, and as can be seen in the current rejection above.
Applicant further argues the claimed features link the alleged abstract idea to “a particular technological environment or field of use” and points to MPEP 2106.05(h), additionally stating the claims integrate the concept of managing radiology reports into a practical application. Applicant also points to MPEP 2106.05(a), stating “a ‘method claim’ that is limited to ‘computer implementation,’ and, in-turn, cannot be performed mentally, can be used to improve computer functionality.”
The examiner respectfully disagrees. As in MPEP 2106.05(h), “limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” Applicant does not argue what the practical application of the claimed invention is, which accordingly amounts to a mere allegation of patentability. Finally, while a claim limited to computer implementation could improve computer not limited to computer implementation (i.e. mental processes and certain methods of organizing human activity, such as human interactions), but does not even seem to provide any implied improved computer functionality.
Applicant again argues the Office has not undertaken the analysis of Step 2B, and argues the claims recite additional elements which add “significantly more” to the alleged abstract idea. Applicant finally argues claims 1, 8, 16, and their respective dependent claims are 101 eligible.
The examiner respectfully disagrees. The examiner explicitly went through the analysis in the Non-final Office Action mailed 04 September 2020, and as can be seen in the current rejection above. Additionally, the additional elements applicant lists are all either mental processes or certain methods of organizing human activity, such as human interaction, which cannot be “significantly more” than the abstract idea in that the additional elements are the abstract idea. Specifically, “assess radiology reports…” and “determine a referrer” are mental processes; “report to the referrer” is human interaction; “organize radiology reports…” amounts to a mental process (the necessary determination of RAI in combination with pen and paper to note the presence or lack of RAI) as well as certain methods of organizing human activity (such as an instruction for a medical professional to organize the radiology reports); and “recognize” and “convert…informal nomenclature” and “ensure a correct test is ordered” amount to mental processes. 
Accordingly, the 101 rejection of claims 1-24 is maintained.

Regarding 103, applicant’s arguments with respect to the rejection of claims 1 and 6-7 over Halsted have been fully considered and are persuasive. Therefore, the rejection has been US 2007/0067185 A1) in view of Kulon (US 2017/0109473 A1).
Applicant argues claims 2-3, 5, 16-19, and 21-22, and 20 are allowable for the art’s lack of disclosure of “a smart phone or web application is configured to display options…” Applicant’s amendments have made every claim either contain this or a similar limitation or dependent on a claim which does contain this or a similar limitation, so the rejections have been modified accordingly, as can be seen in the above 103 rejections. Specifically, all claims are now rejected at least over Halsted in view of Kulon.
	Applicant argues claims 8-11 and 13-15 are not adequately disclosed due to deficiencies of Kulon. Applicant argues Kulon does not teach or suggest the smart phone or web application contacting the referrer and displaying options to the referrer. Applicant specifically argues these options are claimed as being displayed to the referrer, not the radiologist.
The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the case of Halsted in view of Kulon, Halsted discloses the smart phone and web application (e.g. [0052] and Figure 1), including contacting the referrer by the radiologist (e.g. [0048]) including with recommended testing, examinations, and/or procedures which can then be ordered by the referrer (i.e. ordering physician as in Halsted [0048]). Kulon discloses allowing “a human operator of the system to indicate and instruct the system” where the human operator could be the ordering physician (i.e. referrer) of Halsted. This human operator can instruct the 
Applicant finally argues claim 12 is allowable for its dependence on claim 8. The examiner respectfully disagrees, as discussed above, and the rejection of claim 12 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626